ORDER

GAJARSA, Circuit Judge.
Multimedia Games, Inc. petitions for permission to appeal the order certified by the United States District Court for the Southern District of California in International Gamco, Inc. v. Multimedia Games, Inc., No. 04-CV-1053 (Sept. 1, 2006) as one involving a controlling question of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. §§ 1292(b) and (c).
International Gamco, Inc. sued Multimedia Games, Inc. for infringement. Multimedia moved to dismiss the complaint, alleging that Gamco lacked standing to bring suit. The district court initially dismissed the complaint but later allowed Gamco to file an amended complaint. Multimedia moved to dismiss the amended complaint for lack of standing. The district court denied the motion to dismiss. In a subsequent order, the district court stated that “Gamco’s license is not solely a territorial license nor a field of use license; rather it is a novel hybrid of the two which the Court will refer to as an enterprise license.” At Multimedia Games’ request, the district court certified for interlocutory appeal the following issue: “whether an exclusive patent license, with exclusive right of enforcement, restricted to the activities of a specific enterprise within a specified geographical territory, is sufficient to confer standing on the exclusive licensee to bring a patent infringement action in its own name only.”
In certifying its order for interlocutory appeal, the trial court determined that the order involved a controlling question of law with respect to which there is a substantial ground for difference of opinion and that an immediate appeal may materially advance the ultimate termination of the litigation. We agree that the order meets the statutory requirements of 28 U.S.C. § 1292(b) and that granting the petition is appropriate.
Accordingly,
IT IS ORDERED THAT:
The petition for permission to appeal is granted.